Case 2:19-cv-05597-FMO-MRW Document6 Filed 07/29/19 Page 1of3 Page ID #:29

AQ 44a (Res 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

 

 

 

 

 

for the
Se pe pepe FILED
Central District of California | @LERK \S. DISTRICT COURT
Craig Cunningham ) JUL D 9 2019
) .
) neuer
CENTRAL. . im
7 >? BY de DEPUTY
Plaintifjix) )
Vv. Civil Action No. 2:19-cv-05597-FMO(MRWx)
Technologic USA, Inc, and John/Jane Does 1-5 )
‘ )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Tor (Defendant's name and address) Technologic USA Inc., clo Wyoming Secretary of State or
Corporate Officer or
109 E 17th Street ste 5039, Cheyenne, WY 82001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —~ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. [2 (a){(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.
whose name and address are: Craig Cunningham, Plaintiff, Pro-se, 615-348-1977, projectpalehorse@hushmail.cam,

3000 Custer Road, ste 270-206, Plano, Tx 75075

If you fail to respond, judgment by default will be entered against you for the relief demanded in the com plaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date: 07/05/2019 Pusk Paves

Signature of Clerk or Deputy Clerk

 
Case 2:19-cv-05597-FMO-MRW Document6 Filed 07/29/19 Page 2 of3 Page ID #:30

AQ 440 (Rey. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 2:19-cv-05597-FMO(MRWx)
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

Han A. an a. TECHNOLOGIC USA, INC.
rhis summons for ¢aame of individual and title, if any)

was received by me on (late) 7/19/2019

(I I personally served the summons on the individual at splace)

 

On (date) 5 or

(J I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there.

On (date; , and mailed a copy to the individual's last known address; or
} I served the summons on (name of individual) JULIE K. BRIDGE

 

designated by law to accept service of process on behalf of (name of organization)
TECHNOLOGIC USA, INC. on (date) 7/20/2019 > or

(I | returned the summons unexecuted because

 

My fees are $ 25.00 for travel and $ 25.00 for services, for a total of $

| declare under penalty of perjury that this information is true.

 

Date: 22/2019 Eamon EN EY enn
Server's signature

JAMES E. SHELTON, Process Server

 

Printed name and title

710 South Myrtle Avenue, Suite 257
Monrovia, CA 91016

Server's address

Additional information regarding attempted service, etc:

. who is

> Or

50.00

Served Julie K. Bridge, corporate officer of Technologic USA, Inc., on July 20, 209 at 10:00 AM at her
personal residence, 1448 N. Euclid Ave, 91786. Description: 54 years old, blonde hair, black pants and a
pink shirt. Ms. Bridge came outside after I knocked on the front door. | assumed no one was home and got
in my car to leave, but as I was doing so, the garage door opened and Ms. Bridge came outside and
confirmed her identity. | handed her the legal documents and informed her of the contents therein.
-FMO-MRW Document6 Filed 07/29/19 Page 30f3 Page ID #:31

Case 2:19-cv-05597

James E. Sholtoi

FIO South Mle Avenue
Montovia, CA FOG

Suite 257 SMT CLR IY tey area

SES BUM SVS py ay y

Edward + Roybal Federal Building € U.S ne bas
285 Ent Temple Ste — Ee Flee coo

Las Angels C4 70017 in sam | \

8
t

° tie oma

iG ae CoE ie i
at hate lh ily) ii ip Hyped Haldlpll pay} ul Hi} Lillia j

 

ii
